Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 4/1/2021. 
Claims 1-3, 6-14 and 17 are pending. 
The instant application is filed 6/15/2018 and claims priority to U.S. Provisional Application No. 62/521,132, filed June 16, 2017; U.S. Provisional Application 62/542,052, filed August 7, 2017 and U.S. Provisional Application No. 62/573,956, filed October 18, 2017. 
The provisional applications do not teach ZFN designated as 57531, 57531, 57071, 68957, 72768, 72732 or 72748 and therefore the effective filing date of the claims is 6/15/2018. 

Information Disclosure Statement
An IDS filed 4/1/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Response to Amendments
The amendment is sufficient to overcome the objections to the claims. Applicant’s amendment is sufficient to overcome the rejection for a biological deposit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-14, 17, 25 and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicants have not corrected the following issues raised in the previous action. 
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
Claims 1-3 are confusing by altering the terminology in a way that makes unclear what the metes and bounds of the claim are. This is restated from the previous rejection. This explanation follows. Claim 1 is a “zinc finger nuclease” (line 1) comprising a zinc finger protein (ZFP) from a ZFN (line 2).  First, there is no indication that “zinc finger nuclease” and “ZFN” are one and the same. This makes all subsequent references to “the ZFN” confusing. It is unclear if by ZFN applicants intend “the zinc finger nuclease” or any one of the ZFN i.e. 68957, 72678, 72732 or 72748. (It is noted that as applicants have done for the ZFP by noting the number designee, the zinc finger domains should be so limited, for example, the zinc finger domains recited in claims 1, line 8 and 21 and claim 2, lines 10 and 18). It is further noted that this notation leads to confusion in claim 2 which recites that “the ZFN” comprise “a pair of ZFNs as follows”. This quite literally refers to the source ZFN for the ZFP. However, there is no connection between those previously recited and those currently recited which is designated by 
Because claim 3 refers to “A zinc finger nuclease” it is unclear the relationship between that of claim 1 and claim 3. This as recited appears to be a distinct zinc finger nuclease that happens to share some potential ZFN. 
Claim 11 recites the limitation "the additional genomic modifications" in claim 10.  Claim 10 refers to “one or more” genomic modifications which full scope is not encompassed by claim 11. 

This is a new rejection necessitated by applicant’s amendment.
Claim 1 recites the limitation "the engineered FokI cleavage domain of the ZFN designated 68957 (72748)" in lines 15 and 27.  There is insufficient antecedent basis for this limitation in the claim. The engineered FokI cleavage domain in part (b) is not specified to be of any ZFN so it is unclear if the claim intends that this is naturally a part of the ZFP of parts (i) or (iv) or if it is further limiting that of part (b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-14, 17, 25 and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20170173080; see entire document).
Lee et al teach a zing finger nuclease comprising an engineered FokI cleavage domain (see e.g. ¶0030). This is linked to ZFP (see e.g. ¶ 0195 and Table 1). The ZFN comprises SEQ ID NO:s 131 (SEQ ID NO:49), 132 (SEQ ID NO:50), 22 (SEQ ID NO:51), 133 (SEQ ID NO: 52), SEQ ID NO:29 (SEQ ID NO:53) and 134 (SEQ ID NO:54 and Table 1). Claim 2 does not appear to add additional properties to the composition of claim 1. It directs one to the starting material but not the end material. Hence, the product of claim 2 is meet by the disclosure of Lee et al. The composition includes human cells modified by the ZFN (see e.g. ¶0026).  Regarding claims 9 and 10, the cell comprises a number of modifications such as of TCR (see e.g. ¶0015). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al above in view of Ren et al (AACR, 2016, pages 2255-2266; see entire document).
Ren et al teach modification of T effector cells to delete B2M in order to improve alloreactivity for therapeutic use (see e.g. abstract).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of modification such as those taught by Lee et al in cells as taught by Ren et al. Such a modification would have resulted in a method encompassed by claim 13 and 17. As noted above: 1) Re et al teach use of effector cells deleted by B2M; 2) Lee et al teach means of deleted B2M that is effective Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified cells would allow improved treatment. 


Conclusion
Claim 3 is free of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633